NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

NATHAN J. MACK,                    )
                                   )
           Appellant,              )
                                   )
v.                                 )                          Case No. 2D18-232
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed May 23, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Pinellas County; Chris Helinger,
Judge.

Nathan J. Mack, pro se.


PER CURIAM.

             Affirmed. See Palmieri v. State, 872 So. 2d 340 (Fla. 2d DCA 2004);

Hubbard v. State, 773 So. 2d 87 (Fla. 2d DCA 2000); Miffin v. State, 615 So. 2d 745

(Fla. 2d DCA 1993).



BLACK, SALARIO, and ROTHSTEIN-YOUAKIM, JJ., Concur.